Citation Nr: 0009002	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-17 818	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for a 
right leg disorder.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
January 1966.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 1998 rating determination by the Roanoke, Virginia, 
Regional Office (RO), which declined to reopen the veteran's 
claim for service connection for a right leg disorder on the 
basis that new and material evidence had not been presented.  
The veteran timely appealed to the Board.


FINDINGS OF FACT

1.  An October 1987 RO decision denied service connection for 
a right leg disorder; the veteran was notified thereof and 
did not perfect a timely appeal.  

2.  Evidence associated with the claims file since the 
October 1987 RO decision is either duplicative or cumulative 
of evidence previously considered, or, if new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed 1987 denial is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  

2.  The additional evidence associated with the file since 
the RO's denial of the claim is not new and material, and the 
claim for a right leg disorder may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1987, the RO denied the veteran's initial claim 
for service connection for muscle hernia of the right 
anterior tibialis, postoperative fasciotomy.  The evidence 
then of record consisted of the veteran's service medical 
records which show that on induction in 1954, the veteran 
gave a history of treatment for a right leg hernia prior to 
service.  On evaluation for right leg pain in July 1955 the 
examiner noted the veteran had a history of old injury 
sustained in an automobile accident in August 1951.  
Evaluation revealed a hernia deep fascia, anterolateral in 
the mid-third tibia of the right leg.  The hernia was rather 
large and thought to possibly cause trouble with extensive 
hill climbing.  In July 1957, the veteran underwent surgery 
at the 5005th USAF Hospital for repair of the hernia.  In 
August 1963 the veteran sustained a right leg injury.  A 
large subcutaneous hematoma was treated with a short cast.  
At separation in January 1966 the examiner noted the right 
leg hernia surgery and reported that there were no residuals.

A post service VA examination conducted in September 1987 
shows a diagnosis of residuals of anterior tibia compartment 
syndrome, right leg, status post fasciotomy with good 
results.  Although notified of the RO's denial of the claim 
later in October 1987, the veteran did not perfect a timely 
appeal of that denial.

Evidence received since the October 1987 rating decision 
consists of morning reports from June 24, 1957 to July 19, 
1957.  An admission and disposition report shows his 
admittance to the 5005th USAF Hospital on June 24th and 
discharge on July 10th.  Additional evidence includes 
duplicate copies of selected service medical records.  The 
only other evidence submitted has been the contentions of the 
veteran.

In a July 1998 rating decision the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a right leg disorder.  

Analysis

In October 1987, the RO denied service connection for a right 
leg disorder.  As the veteran did not perfect a timely 
appeal, it is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the United States Court of Appeals for Veterans 
Claims (Court), citing Elkins v. West, 12 Vet. App. 209 
(1999) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998): the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

The Court has also held that in order to reopen a previously 
and finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.   Evans v. 
Brown, 9 Vet.App. 273 (1996).

The additional evidence associated with the veteran's claims 
file since the Board's October 1987 denial consists of 
duplicate copies of service medical records.  These documents 
constitute evidence already considered when the claim was 
previously denied.  Since this additional evidence only 
duplicates that already of record at the time of the October 
1987 decision, it is, thus, not "new" within the meaning of 
38 C.F.R. § 3.156(a).

Furthermore, while the morning reports are "new" in the 
sense that they were not previously of record, they are not 
"material" for purposes of reopening the claim. The 
evidence simply is not probative of the question of whether 
the veteran's right leg disorder was incurred or aggravated 
in service, the pivotal issue underlying the veteran's claim 
for service connection.  Hence, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and, thus, is not so significant that it must 
be considered to fairly decide the merits of the claim.  

The Board has considered the veteran's contentions and lay 
statements.  However these statements constitute nothing more 
than a restatement of the veteran's basic contention, i.e. 
that his currently manifested right leg disorder was 
aggravated during his period of active service.  
Consequently, merely to reiterate these same allegations and 
arguments, when previously made, does not constitute new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Furthermore, since the veteran does not possess the 
medical expertise and training to competently offer an 
opinion as to whether his right leg disorder was incurred or 
aggravated in active service, lay allegations purporting to 
do so also are not material.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, where, as here, resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
October 1987 RO decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that there was aggravation of the veteran's right leg 
disorder during service in the military.  As such, none of 
the evidence is new and material for the purpose of reopening 
the claim and the October 1987 denial remains final.  The 
Board is aware of no circumstances in this matter that would 
put VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The 
Board also finds that the duty to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for a right leg disorder has 
been met.  Id.; 38 U.S.C.A. § 5103(a).

The Board further notes that in its September 1998 statement 
of the case, the RO cited to 38 C.F.R. § 3.156, the 
regulation discussed with approval in Hodge.  However, the RO 
also cited to the language which was subsequently overturned 
by Hodge.  Specifically, the statement of the case noted, 
"To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  The 
Board finds that this citation to the impermissible language 
by the RO was harmless, as the RO did specifically find, as 
the Board does here, that the veteran had submitted no new 
and material evidence pursuant to 38 C.F.R. § 3.156.  It is 
again noted in this regard, that the veteran submitted no 
additional pertinent medical records and made only redundant 
and cumulative contentions.

The Board notes that it may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether the Board must remand an 
appeal to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court cited to VAOPGCPREC 16-
92 in holding, "As with all of its decisions, a BVA decision 
that a claimant will not be prejudiced by its deciding a 
question or questions not addressed by the AOJ must be 
supported by an adequate statement of reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the 
veteran's claimed injury or disability.  Therefore, after 
careful review of the record, the Board can find no reason 
why a remand of the veteran's appeal and reconsideration by 
the RO under the Hodge standard would be judicially expedient 
or otherwise result in a different finding than that reached 
previously by the RO, and now by the Board.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen a claim of entitlement to service 
connection for a right leg disorder, the claim may not be 
reopened.  



ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a right 
leg disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

